Citation Nr: 0709372	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1978 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board observes that the veteran originally filed a claim 
for service connection for the residuals of a back injury in 
March 1998.  Information and well-grounded claim development 
letters were sent to the veteran to two addresses of record 
provided by the veteran in April 1998; both were returned as 
undeliverable, unable to forward.  The RO also attempted to 
contact the veteran by telephone on four separate occasions 
which were unsuccessful.  In a May 1998 rating decision, the 
RO denied the veteran's claim for service connection.  
However, a handwritten notation on that rating decision 
indicates that the veteran was not notified of the rating 
decision, and that the rating decision was not 
"promulgated" since the veteran's whereabouts were unknown.  
The veteran next contacted VA in December 2002 by filing the 
instant claim.  The RO appropriately adjudicated that claim 
on a de novo basis in August 2003.

The Board observes that except as otherwise provided, where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (2006).  The provisions of 38 C.F.R. § 3.1(q) 
(2006) indicate that written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
As noted, the RO attempted on several occasions in 1998 to 
contact the veteran to provide information to him and to 
request information from him regarding his claim.  VA 
endeavored to fully notify the veteran, but it is the 
veteran's obligation to keep current his contact information.  
The veteran did not respond or contact VA.  If a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  Although the RO did address the 
veteran's claim in a rating decision, that decision was 
apparently not "promulgated" and the veteran was not 
notified of the decision.  The Board finds that by failing to 
keep VA informed as to his whereabouts and, in turn, by 
failing to supply VA with certain requested information, the 
veteran essentially abandoned that claim.


FINDING OF FACT

A low back disability was not manifest during service, 
arthritis was not manifest within one year of separation; the 
veteran's degenerative joint disease of the lumbar spine is 
not attributable to service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in April 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The claimant's pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  It is noted that a request 
was made to obtain private medical records from Primary 
Health Care, Inc., but those records were later provided by 
Broadlawns Medical Center.  To that end, the records in the 
veteran's claims file satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
veteran's degenerative joint disease of the lumbar spine, 
there is no question as to a disability rating and an 
effective date to be assigned, and no further notice is 
needed although the RO did send such notice to the veteran in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran entered active duty in October 1978.  The 
veteran's service medical records indicate that the veteran 
reported for treatment on November 16, 1978 when a "wall 
locker fell on his back."  The injury was diagnosed as a low 
back sprain.  During his separation examination on November 
30th of that month, the veteran checked "Yes" to recurrent 
back pain; however, physical examination at that time 
revealed no abnormalities of the back.  On December 6, 1978, 
the service medical record noted that the veteran was seen 
complaining of low back pain.  The examiner reported that the 
veteran's previous back injury involving the wall locker 
"had subsided," but that the veteran injured his back again 
after lifting a "heavy object."  After examination, the 
diagnosis was right latissimus dorsi strain, poor posture.  
Thereafter, the veteran was separated from service on 
December 14, 1978. 

More than twenty years later, from June 2000 through December 
2002, the veteran was treated for lower pack pain at 
Broadlawns Medical Center.  According to outpatient notes 
from a visit in June 2000, the veteran reported "throbbing" 
and "sharp" back pain, but attested that he was able to 
walk without difficulty.  Thereafter, the medical records 
noted an increase in the veteran's symptoms, and Ultram was 
prescribed.  In subsequent reports, following "flare ups," 
the veteran noted the same symptoms, and his prescription was 
refilled.  In a report that appears to have been created in 
2001, the veteran was seen with a two month history of back 
pain following a work-related back injury after a patient 
collapsed in his arms and he had to carry her to the bed; it 
was noted that he did a lot of lifting at work.  The 
physician's report from a December 2001 visit noted the 
veteran was still able to walk without difficulty at that 
time, though the pain was described as "constant."  In a 
report from December 2002, the physician noted a "flare 
up," and reported that "ambulation was fine."  Also during 
that examination, the veteran presented a history of back 
problems while in the service, specifically stating that he 
"had jumped and landed on his back."

The veteran's file also contains outpatient reports from the 
VA facility in Omaha, Nebraska from January 2003 through June 
2004.  In January 2003, the examiner noted the veteran's 
chronic back pain and recommended physical therapy in 
addition to his medication.  At that time, the veteran was 
homeless, stating, "I don't have a job and have no place to 
stay.  I want to work, but my back causes me problems."  

In June 2003, although the veteran still had "full range of 
motion," chronic back pain was noted.  The examiner 
recommended a treatment consisting of medication (Ultram), 
acupuncture, and a consultation with the Pain Management 
Clinic.

During a VA examination in June 2003, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  The examiner noted the veteran's history of chronic 
back pain, as well has his occupational history.  The veteran 
stated that he worked for several years as a nursing 
assistant, where "there is a lot of heavy lifting."  The 
veteran stated that he had severe back pain for 4-5 years 
prior to the 2003 examination.  According to the veteran, he 
was in constant pain, and the pain would keep him awake 
during the night.  He used 6-10 tablets of Ultram per day in 
order to alleviate his symptoms.  The veteran tried physical 
therapy, but he did not experience any relief.  The symptoms 
were made worse when standing for more than 30 minutes, or 
bending more than once every 5-10 minutes.  The veteran 
attested that used a back brace when he did any heavy 
lifting.   As a result of his condition, the veteran 
experienced difficulty walking more than two blocks, and he 
also related that walking up and down stairs made his 
condition worse.  Also noted was the veteran's service 
medical record from November 1978, when the veteran was 
treated for "lower back strain after a wall locker "fell on 
him."  

Ultimately, the examiner opined that the veteran's diagnosis 
was "as likely as not related to the stated occupational 
history which would involve extensive heavy lifting; less 
likely than not related to the lumbar strain while in 
military service."

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  This physician's 
opinion is uncontradicted by any other medical opinion of 
record.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran was afforded a hearing at the Des Moines, Iowa RO 
in April 2004.  During the hearing, the veteran related that 
a locker fell on him in September 1978.  The veteran asserted 
that the 8 foot tall locker itself was empty, but it had 
"heavy stuff," like "books and stuff" on top of it when it 
fell.  According to his testimony, the locker fell onto his 
back and trapped him, and it took two drill sergeants to lift 
it.  Although the locker pinned him to the floor, the veteran 
stated that it did not leave any cuts or bruises.

In December 1978, according to the veteran's testimony, he 
injured his back again after picking up a 75 pound duffle 
bag.  He claimed to have had back trouble "ever since 
then."  As noted in the hearing and in several of the 
veteran's outpatient reports, the veteran contends that no 
records exist that show missed work on account of his back 
condition, since the veteran "would never tell anyone," and 
he would "always make up something else" so as to qualify 
for the particular job.  As for his health care occupation, 
the veteran testified that he never had to lift patients by 
himself.  However, that statement contradicted his own 
history from his June 2003 VA examination, when he said that 
"there was a lot of heavy lifting" in that field.

The veteran stated, in his VA Form 9 submitted in August 
2004, that, "My back was injured while in service and it was 
bothering me with I was discharged - but I didn't say 
anything."  In the February 2007 Statement of Accredited 
Representative in Appealed Case (VA Form 646), the 
representative asserted that the veteran's "lumbar sprain," 
noted in a service medical record in November 1978, 
progressed to a diagnosis of degenerative joint disease.  The 
representative noted that the veteran's entrance examination 
"did not indicate any physical disability, issues, or 
deformity of the spine."  Once again, although the 
representative states that the veteran's work as a nursing 
aid "did not require the lifting of patients," that 
statement contradicts the veteran's previous history as 
reported during his June 2003 VA examination.

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In the case at hand, the veteran filed an initial claim of 
service connection for a "back injury" in March 1998, 
almost two decades after he was separated from service.  
During the intervening time, the record contains no medical 
evidence of any complaints, findings, treatment or diagnosis 
of back problems.  The absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran suffered from a low back disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Although the veteran maintains that his degenerative joint 
disease of the lumbar spine was incurred during service, the 
most probative and competent medical evidence of record does 
not support his contention.  The most probative evidence 
discussed above suggests that it is not related to his 
service.  In fact, the medical examiner concluded, in June 
2003, that the veteran's condition was more likely related to 
his post-service occupational history than his in-service 
injuries.  Moreover, although the veteran denied any heavy 
lifting in his hearing, and through his representative in the 
VA Form 646, the veteran stated, during his June 2003 
examination, that heavy lifting was part of the job when he 
worked for several years as a nursing assistant.  He also 
reported when seeking treatment in a private medical record 
dated in 2001 that he did a lot of lifting at work.  Further, 
there is no competent evidence of any manifestation or 
diagnosis of arthritis within the one year presumptive 
period.  

In sum, the veteran's personal opinion regarding the etiology 
of this back condition has no probative value as he is not 
competent to make that assessment.  See Espiritu.  
Conversely, the VA examiner's June 2003 opinion is competent 
and supported by the record.  Thus, this probative evidence 
supports the contention that the veteran's degenerative joint 
disease of the lumbar spine is not related to incidents 
during service.  

Although the veteran does have a current back disorder, the 
most probative evidence does not support the theory that his 
disorder is related to injuries sustained while in service.  
Accordingly, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply and his claim of service 
connection for degenerative joint disease of the lumbar spine 
is denied.




ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


